 Case 1:20-cv-00081-WES-PAS Document 1 Filed 02/14/20 Page 1 of 6 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

SUSAN MARTINEAU                                     :
                                                    :
                            Plaintiff               :
                                                    :
       v.                                           :
                                                    :           C.A. No.
                                                    :
LIFE INSURANCE COMPANY OF                           :           JURY TRIAL DEMANDED
NORTH AMERICA, d/b/a CIGNA                          :
GROUP INSURANCE                                     :
                                                    :
                            Defendant               :

                                              COMPLAINT

       Plaintiff Susan Martineau hereby commences this action against the Defendant and

alleges:

 I.        JURISDICTION AND VENUE

           1. Plaintiff, a citizen of the State of Rhode Island, invokes the jurisdiction of this Court

 pursuant to 28 U.S.C. § 1331 as the claims asserted herein arise under the Employee Retirement

 Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”).

           2. Plaintiff was last employed by Webster Bank (“the bank”) and was provided with

 Long Term Disability (LTD) benefits through her employment, and the bank is a plan sponsor

 within the meaning of ERISA 29 U.S.C. § 2002(16)(B).


 II.       PARTIES

           3. Defendant is a corporation duly organized under the laws of the State of

 Pennsylvania, with a principal office therein.

           4. Defendant is the entity that administers the LTD benefits as the “plan administrator”

 within the meaning of ERISA, 29 U.S.C. § 1002(16)(A) and § 1132 and a “fiduciary” within the

 meaning of 29 U.S.C. § 1002(21) of ERISA.
                                                     1
Case 1:20-cv-00081-WES-PAS Document 1 Filed 02/14/20 Page 2 of 6 PageID #: 2



          5. Plaintiff is a resident of the state of Rhode Island and an ERISA Plan Beneficiary

within the meaning of ERISA, 29 U.S.C. § 1132(a)(1)(B) and (3).

III.      FACT ALLEGATIONS

          6. Plaintiff was last employed by Webster Bank, engaged in clerical work as a universal

banker.

          7. Plaintiff left her employment due to cognitive impairments that were affecting her

ability to function in the workplace.

          8. Plaintiff suffered a stroke in 2009 when she was in her early forties, which resulted in

permanent cognitive impairment despite her best efforts to rehabilitate.

          9. Plaintiff had also suffered a prior head injury in her early twenties when a drunk

driver struck her vehicle.

          10. Following the 2009 stroke, Plaintiff required both speech and physical therapy, and

she was advised that she would be totally permanently disabled from all employment as a result.

          11. Although the Plaintiff was not able to regain full cognitive abilities after her stroke,

she was able to rehabilitate herself sufficiently to return to the work force.

          12. Plaintiff’s recovery from the 2009 stroke was not permanent. Instead, over the years,

she would regress cognitively and functionally, to the point where she was no longer able to

perform the duties of her position.

          13. Plaintiff’s last day of work at the bank was on or about April 15, 2016.

          14. Plaintiff’s claim for LTD benefits was initially approved on October 3, 2016.

          15. Defendant conducted a “review” of Plaintiff’s on-going benefit eligibility and by

letter dated June 21, 2017 she was abruptly denied benefits.

          16. Plaintiff appealed that benefit denial and was ultimately awarded continued benefits

through October 2, 2018.

                                                     2
Case 1:20-cv-00081-WES-PAS Document 1 Filed 02/14/20 Page 3 of 6 PageID #: 3



       17. By letter dated August 23, 2018, Plaintiff was denied benefits yet again effective

October 2, 2018 forward.

       18. Plaintiff also appealed that benefit denial, but by letter dated May 10, 2019,

Defendant affirmed the benefit denial.

       19. Plaintiff attempted to file a second voluntary appeal of the benefit denial but her

appeal was denied because she did not have new medical documentation to submit in support of

her appeal at that time.

       20. Despite LTD benefit denials, as of October 1, 2016, Plaintiff was awarded Social

Security Disability Insurance benefits (“SSDI”), with the specific caveat that a representative

payee be appointed to manage her funds, and she has continuously maintained her eligibility for

those benefits.

       21. As part of the SSDI claim process, Plaintiff was required to undergo a psychological

evaluation conducted by Louis Turchetta, Ed.D.

       22. Dr. Turchetta concluded in his evaluation that Plaintiff was “functioning in the

Extremely Low to Low Average range of cognition as evidenced by standardized tests. She

experience profound difficulty in the areas of working memory and also had problems with

verbal comprehension and processing speed.”

       23. Dr. Turchetta specifically opined that the Plaintiff: “would be challenged to

understand, remember and carry out instructions in a complex work setting.”

       24. Dr. Turchetta further recommended: “If funds are awarded, the claimant will require

assistance in managing them.”

       25. In an effort to justify the LTD benefit denial, Defendant required Plaintiff to submit to

an independent medical evaluation with Geoffrey Tremont, Ph.D and he conducted a

neuropsychological testing and evaluation.

                                                 3
Case 1:20-cv-00081-WES-PAS Document 1 Filed 02/14/20 Page 4 of 6 PageID #: 4



        26. Dr. Temont’s testing data found that Plaintiff’s “comprehensive meaure of general

cognitive skills” fell in the “borderline range” and her “[v]erbal comprehension and perceptual

reasoning indices were also borderline. Her Working Memory Index was extremely low …

Processing Speed Index was low average.”

        27. Dr. Tremont’s testing showed various levels of impairment for the Plaintiff on other

types of cognitive testing.

        28. However, Dr. Temont then opined that he was unable to state whether or Plaintiff

definitively had cognitive impairments, citing that Plaintiff scored low on embedded questions

within the test that were designed to evaluate effort level.

        29. Dr. Tremont did not opine in his report that Plaintiff did not have substantial cognitive

impairments or was not totally and permanently disabled.

        30. Defendant then took portions of the report of Dr. Tremont out of context and used

wrongfully used them as a basis for denying Plaintiff benefits.

        31. During the administrative appeal process Plaintiff met the Plan definition of

continuous total disability and provided Cigna with appropriate medical documentation to fully

support her LTD benefit appeals.

        32. Plaintiff has now exhausted all available administrative appeals.

        33. Plaintiff submits that she stands eligible for LTD benefits through the Cigna policy, as

she meets the policy definition of “Disabled.”

        34. At this juncture Plan requires that Plaintiff show that she is physically disabled from

employment in “any occupation.”

        35. As a result of the denial of LTD benefits, Plaintiff has suffered the loss of the value of

LTD benefits, and has suffered other pecuniary damages including attorney’s fees and costs of

the within litigation.

                                                  4
 Case 1:20-cv-00081-WES-PAS Document 1 Filed 02/14/20 Page 5 of 6 PageID #: 5



                                            COUNT I
                                    DENIAL OF PLAN BENEFITS
                                       29 U.S.C. § 1132(a)(1)(B)

       36. Plaintiff hereby realleges in full in this paragraph the allegations set forth in all other

paragraphs of this Complaint.

       37. Plaintiff Plan Beneficiary, at all times since October 3, 2016, has been and continues

to be totally disabled within the meaning of the Plan, and therefore eligible to receive Long

Term Disability benefits thereunder.

       38. By correspondence dated May 10, 2019, Defendant made a final denial of Plaintiff’s

claim for benefits.

        WHEREFORE, Plaintiff prays for the relief requested herein.


                                            COUNT II
                                   BREACH OF FIDUCIARY DUTY
                                       29 U.S.C. § 1132(a)(3)

       39. Plaintiff hereby realleges in full in this paragraph the allegations set forth in all other

paragraphs of this Complaint

       40. Defendant stands in the position of fiduciary to Plaintiff.

       41. In breach of its fiduciary duties, Defendant has wrongfully failed and/or refused to

appropriately pay Plaintiff monthly LTD benefits pursuant to the provisions and requirements of

the Plan.

            WHEREFORE, Plaintiff prays for the relief requested herein.

                                         PRAYER FOR RELIEF

            Plaintiff Susan Martineau, prays that this Court grant her the following relief:

            1. Declare that Plaintiff stands entitled to Long Term Disability (LTD) benefits under

 the terms of the LTD policy;

            2. Order Defendant to pay Plaintiff’s LTD benefits retroactive to termination;
                                                     5
Case 1:20-cv-00081-WES-PAS Document 1 Filed 02/14/20 Page 6 of 6 PageID #: 6




     3. Award Plaintiff reasonable attorney’s fees, litigation expenses and costs;

     4. Award Plaintiff appropriate interest on all such monies; and

     5. Such other and further relief as the Court deems just and proper to award Plaintiff.

     PLAINTIFF CLAIMS TRIAL BY JURY ON ALL COUNTS SO TRIABLE.

                                              Respectfully submitted,
                                              PLAINTIFF
                                              SUSAN MARTINEAU
                                              By her Attorneys,

                                              /s/ Noelle K. Clapham
                                              Noelle K. Clapham #5338
                                              Vicki J. Bejma #6498
                                              Robinson & Clapham
                                              123 Dyer Street Suite 135
                                              Providence, RI 02903
                                              (401) 331-6565
                                              (fax) 331-7888
                                              robinsonandclapham@gmail.com
                                              vbejma@smrobinsonlaw.com




                                              6
